Citation Nr: 1142200	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran had an informal conference with a Decision Review Officer (DRO) in October 2008.  He testified at a videoconference hearing at the RO before the undersigned in July 2009.  A transcript of the hearing is of record. 

In December 2009, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  Thereafter, in June 2010, the Board remanded this matter for additional development and readjudication.  


FINDING OF FACT

Degenerative joint disease of the lumbar spine is as likely as not causally related to the Veteran's service-connected left lower extremity disabilities.


CONCLUSION OF LAW

Degenerative joint disease is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board has granted the Veteran's claim of entitlement to service connection for a lumbar spine disorder (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for that matter.

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

In this case, the Veteran has asserted that his current low back disorder was incurred in service, was aggravated during service, or was caused or aggravated by his service-connected left knee disability residuals. 

On his March 1966 pre-enlistment examination report, the Veteran was noted to have moderate lumbar lordosis, NCD (not considered disabling).  In a May 1986 treatment note, the Veteran reported a history of intermittent upper back and chest pain since playing basketball the week before.  However, service treatment notes did not show any complaints, treatment, or diagnosis of a chronic lumbar spine disorder.  

Service personnel records detailed that the Veteran participated in multiple campaigns in Vietnam as well as listed numerous duty assignments including, Stock Control Supplyman, Section Chief, Material Storage Supervisor, and Supply Storage Sergeant.   

In September 1987, the Veteran asserted that he injured his back during service in November and December 1969 jumping off a building during a rocket attack. 

A February 1988 VA examination report listed a diagnosis of chronic lumbar strain and revealed normal X-ray findings.  

A September 2005 VA X-ray report listed an impression of Grade 1 spondylolisthesis at L4-L5.  Post-service private treatment records dated in January and February 2006 reflected findings of lumbago and spondylolisthesis of L4 on L5.

An April 2006 statement from R. C. D., D. O. detailed that the Veteran had continued disability from service and diagnoses contributing to pain and limitation.  The Veteran was noted to report constant burning, throbbing, and tightening sensation across the lower back.  The treatment provider noted that the findings were consistent with a mechanical/degenerative pain pattern.  VA X-rays dated in September 2005 were indicated to reveal grade one spondylolisthesis and collapse of disc space at L4/5.  He opined that the Veteran's heavy lifting occupation may have contributed to the degeneration evidenced on imaging. 

The Veteran submitted general internet research on spondylosis in June 2006 to be associated with his file.  He further asserted that his in-service duties required years of heavy lifting which injured his spine. 

In a June 2006 statement, a private physician, D. A. D., M.D., indicated that the Veteran complained of chronic low back pain, reporting that he has had low back pain problems since he was very young.  It was noted that the Veteran reported to being first diagnosed with back pain problems while he was in the Army and asserted that performing heavy lifting in the military contributed to his problem.  The physician detailed that he believed the Veteran was suffering from a chronic lumbar radiculitis, spondylosis of the lumbar spine, and spondylothesis as shown on x-rays which may be contributing to spinal stenosis.  

In an October 2008 statement, Dr. R.C.D. detailed that he could not say that the Veteran's low back findings (3/4 inch leg length discrepancy, hypertrophic changes in the facet joints that combined with degenerative disc changes/bulging, and a grade 1 spondylolisthesis to form moderate to severe central canal and mild to moderate neuroforaminal stenosis at L4/5) were directly the result of his military service.  However, the treatment provider did feel that it was possible that inventory work in service may have aggravated the Veteran's symptoms and contributed to his underlying condition. 

In a November 2008 statement, S. M. M., D. C. indicated that the Veteran's low back pain (that he has been experiencing for approximately 28 years) was possibly the result of working in the Army as a supply sergeant and that continuous work in that capacity aggravated, quite possibly contributed to his underlying condition.

VA treatment records dated from 2007 to 2009 detailed treatment for chronic low back pain.  A January 2009 MRI revealed Grade 1 anterolisthesis of L4 over L5 due to bilateral spondylolysis, diffuse disc bulge causing mild central canal compromise at L2-L3 and L3-L4 levels, and mild bilateral neural foramen compromise from bulging disc. 

In an April 2009 rating decision, the RO granted entitlement to service connection for residuals of fracture of the proximal segment of the fibula as well as left patella fracture, noting that the Veteran had received in-service treatment for those residuals after being hit with a baseball in May 1983. 

In a June 2009 statement, A. R., D. C., opined, within a "reasonable degree of medical certainty", that the Veteran's low back condition resulted from follow-through causation from the altered gait pattern established from his 1983 left knee injury while serving in the military.  It was noted that his opinion was based on history, signs, symptoms, and the Veteran's statements.  In a July 2009 statement, he further opined that the Veteran's sciatic/low back condition was directly attributed to sports activity while serving in the military.

During his July 2009 videoconference hearing, the Veteran asserted that he injured his back playing basketball in 1983 and was put on light duty for two weeks.  He further contended that he had a pre-existing lumbar spine disorder, noted on his entrance exam as lumbar lordosis, which was caused by or aggravated by his in-service duties. 

In a January 2010 VA spine examination report, the Veteran indicated that he had injured his back in service and had persistent back pain over the years that had progressively worsened.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner, a VA orthopedist, listed diagnoses of arthritis and degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran had degenerative disc disease throughout his entire spine, neck, and back, opining that the Veteran's current back condition was not likely related to service.  He further opined that it was not likely related to his left knee, but a separate injury and etiology.  Consequently, the examiner concluded that there was no aggravation beyond natural progression that could be determined. 

In a July 2010 addendum, the same VA orthopedist from the January 2010 VA examination, reviewed the claims file and his examination.  He acknowledged that an opinion in 2008 said it was possible that there was aggravation but that no definitive opinion was given there.  He also referred to a 2009 opinion from a chiropractor that related the claimed lumbar spine disorder to sports in service.  With further review, he opined that arthritis and degenerative disc disease were natural occurring phenomena, not likely related to any sports or event that occurred in service.  No additional rationale was provided.

In a June 2010 treatment record as well as a January 2011 statement, a private physician, R. M. F., M.D., opined that as a result of a left knee injury and continued pain, the Veteran has back pain as a flow-through condition due to a compensatory gait.  

In a July 2010 statement, K.E., identified as a private chiropractic physician, reported that the Veteran presented to her office in June 2010 with complaints of persistent bilateral knee and low back pain that began after sustaining an in-service baseball injury in May 1983.  She opined that the low back pain the Veteran was experiencing was resultant to the knee injury.

In a September 2010 statement, F. M., D. P. M., listed an assessment of back degenerative joint disease causing neuropathic pain as a result of L4 and L5 degenerative joint disease that was more likely than not a direct cause of the initial knee injury that caused compensation resulting in back pathology/neurology.  He further noted that the compensation secondary to the initial left knee injury caused the Veteran's lower back problems, finding that it was more likely than not due to a drop in his pelvis (all of which resulted from the initial left knee injury). 

In an October 2010 statement, the Veteran asserted that his service-connected left knee disability had aggravated his low back condition. 

Analysis

Evidence of record demonstrates that the Veteran is currently diagnosed with a lumbar spine disorder.  In addition, it is undisputed that he is currently service-connected for left lower extremity disabilities.  Turning to whether the Veteran's current lumbar spine disorder was proximately caused by or proximately aggravated by his service-connected left lower extremity disabilities, the Board notes that there multiple conflicting medical opinions of record addressing whether there is a causal connection between the claimed lumbar spine disorder and the service-connected left lower extremity disabilities.  

The Board acknowledges the negative medical opinions of the VA orthopedist in the January 2010 VA examination and July 2010 addendum reports of record.  Crucially however, when asked to clarify his opinion, the VA orthopedist provided only a cursory discussion of two other opinions of record and limited insight into his conclusory findings that the Veteran's lumbar spine disorder was a naturally occurring phenomena with a separate etiology from the service-connected left knee disability.  He also failed to clearly address the question of aggravation, to include providing rationale to support his negative opinion.

The varying positive opinions of records from different treatment providers in the June 2009, June 2010, July 2010, September 2010, and January 2011 private medical opinions of record are flawed as well.  Some opinions are merely speculative.  Other opinions, while more definitive, appear to be based without examining the Veteran or the full medical record or with little supporting rationale.   However, the fact remains that there is support for the conclusion that the Veteran's claimed, current low back disorder was proximately caused by or aggravated by his service-connected left lower extremity disabilities due to altered compensatory gait pattern.  

In view of the totality of the evidence, including the Veteran's competent and credible statements concerning the current nature of his lumbar spine disorder, the award of entitlement to service connection for left lower extremity disabilities, the VA and private treatment records showing current treatment for a lumbar spine disorder, and conflicting but equally probative VA and private medical opinions of record, the Board finds that the evidence of record is, at minimum, in equipoise.  As entitlement to service connection for the claimed lumbar spine disorder is awarded on a secondary basis, the Board need not address additional claimed theories of entitlement for the same benefit.

Resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current lumbar spine disorder was caused or aggravated by his service-connected left lower extremity disabilities.  Consequently, affording the Veteran the benefit of the doubt, service connection for a lumbar spine disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Entitlement to service connection for a degenerative joint disease of the lumbar spine is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


